*140OPINION OF THE COURT
Per Curiam.
On February 2, 2001, the respondent pleaded guilty in the United States District Court for the Southern District of New York to securities fraud, in violation of 15 USC § 78j (b) and § 78ff and 17 CFR 240.10b-5, and commercial bribery, in violation of 18 USC § 1952 (a) (3), both of which are Federal felonies. He was sentenced by the same court on March 22, 2001, to three years’ probation with six months’ home confinement and a $1,000 fine.
The Federal crime of securities fraud, in violation of 15 USC § 78j (b) and § 78ff and 17 CFR 240.10b-5, is essentially similar to the New York felonies found in General Business Law § 352-c (5) and (6) (see, Matter of Rosoff, 274 AD2d 241; Matter of Bellen, 183 AD2d 149; Matter of Reich, 128 AD 2d 329).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. Accordingly, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, P. J., O’Brien, Ritter, Santucci and Altman, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Robert C. Schuster, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert C. Schuster is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.